Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 11/13/2020. Applicant amended claims 1, 4, 8, 10, 13 -15, 17, cancelled claims 2 – 3, 7, 11 – 12, 18 – 19, added claims 20 – 23; claims 1, 4 – 6, 8 – 10, 13 – 17, 20 – 23 are pending in this application.

Allowable Subject Matter
Claims 1, 4 – 6, 8 – 10, 13 – 17, 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 21, examiner is interpreting the limitation “the first retract position of the second member is defined by contact with a distal portion of the first member when the first member is in its extend position”, “the first and second up positions of the lower piston assembly are defined by contact with a lower portion of the upper piston assembly” and “the first and second up positions of the lower piston assembly are defined by contact with a lower portion of the upper piston assembly” receptively to mean the lower (second piston of claim 1) and the upper (first piston of claim 1) pistons are separated from each other as shown in figure 5 in one position and come into “contact” to establish another position of the lower piston (second piston of claim 1). 
Regarding claims 1, 13 and 21, the combination of US Patent to Hartung et al. (3,155,365) with other does not make obvious the claim limitations “a first port and a second port through the housing for controlling pressure at opposite sections of the second piston assembly to control movement of the second piston assembly; and a third port and a fourth port through the housing for controlling pressure at opposite sections of the first piston assembly to control movement of the first piston assembly”, “a first port through the cylinder housing for selectively pressurizing a lower pressure action surface area of the lower piston assembly and a second port through the cylinder housing for selectively pressurizing an upper pressure action surface area of the lower piston assembly; a third port through the cylinder housing for selectively pressurizing a lower pressure action surface area of the upper piston assembly and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753